DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 11/08/2021, with respect to the objections to the claims and the rejections under 112(b) have been fully considered and are persuasive.  The objections to the claims and the rejections under 112(b) have been withdrawn
Applicant's arguments filed 11/08/2021 in regards to the rejections under U.S.C. 102/103 have been fully considered but they are not persuasive. As elaborated below in the 102/103 rejection sections, the previously cited art of Daley teaches the newly amended claim limitations, and therefore the claims are not in condition for allowance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claims 11, 21, and 30, the phrasing “device configured to direct” passes all 3 prongs of the aforementioned 3 pronged test. The Examiner will be interpreting “device configured to direct” as any optical elements or optical fiber combination that directs the EMR beam to a treatment area, as stated in the Applicant’s Specification, Para. 0007. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


  
Claims 17 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 17 and 30, the language “wherein an amount of energy delivered by the EMR beam on a subsequent pass of the EMR beam over the treatment area is less” renders the claim 
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-19, 21-22, 24, 26, 30-33, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 20180140866 awarded to Daly et al, hereinafter Daly, cited on the IDS dated 10/14/2020.
Regarding Claim 11, Daly teaches a multifunctional aesthetic system for causing thermal apoptosis in subcutaneous fatty tissues (Para. 0082) comprising: a control system configured to receive input to register locations on a treatment surface so that a treatment zone can be generated (Para. 0038-39 discusses the usage of a user interface for inputting treatment parameters, Para. 0080, “Thus, the positioning apparatus 900 can be programmed to control the device 950 to follow the targeted patient's body shape and match the treatment zone desired”); an electromagnetic radiation (EMR) source to generate an energy beam (abstract, device 950); and an energy delivery device configured to direct the energy beam with a rectangular shape (Para. 0090, device 950) over a treatment area in the treatment zone while simultaneously moving the electromagnetic radiation (EMR) source within the treatment zone at a rate that allows subcutaneous tissue to reach a target temperature range (Para. 0080), wherein the energy delivery device is designed to continue directing the energy beam to the treatment area while keeping the subcutaneous tissue within the target temperature range (Para. 0080), wherein the energy delivery device is further designed to discontinue the energy beam to any of the skin in the treatment zone when a temperature of a treatment zone surface is higher than a maximum surface temperature (Para. 0082 discusses discontinuing treatment to one zone to move the beam to the next treatment site when the temperature reaches a maximum surface temperature). 

Regarding Claim 12, Daley teaches the system of Claim 11, wherein the target temperature range of the subcutaneous tissue is 42-51 C (Para. 0101). 

Regarding Claim 13, Daly teaches the system of Claim 11, wherein the treatment area is smaller than the treatment zone (Para. 0077, Lines 20-21, “For example, treatment patterns can be programmed to avoid existing scar tissue or the belly button area, where no target fat exists” Examiner notes that to avoid using treatment on a given zone, the energy beam is applied to a smaller area than the first treatment zone). 

Regarding Claim 14, Daly teaches the system of Claim 13, wherein the energy delivery device directs an amount of energy, after the subcutaneous tissue has reached the target temperature range, less than an amount of energy that was delivered prior to the subcutaneous tissue reaching the target temperature range (Para. 0084). 

Regarding Claim 15, Daly teaches the system of Claim 11, wherein: the energy beam is stopped when the temperature of the treatment zone surface is higher than a maximum surface temperature; and the energy beam is restarted when the temperature of the treatment zone surface is lower than the maximum surface temperature (Para. 0082 discusses moving the energy device away from an area after a given time, the given time set to heath the subcutaneous tissue to a given temperature, and the device returning to the area before it falls below a treatment zone surface temperature falls below a given threshold).

Regarding Claim 16, Daly teaches the system of Claim 11, wherein: the energy delivery device is designed to continue directing the energy beam and to direct cooling air to the treatment zone while moving the electromagnetic radiation (EMR) source within the treatment zone to raise a temperature of the skin to the target temperature range; and the energy delivery device is further designed to discontinue the energy beam to the treatment zone while maintaining the cooling air while moving the electromagnetic radiation (EMR) source within the treatment zone (Para. 0091 and Para. 0093). 

Regarding Claim 17, Daly teaches an aesthetic apparatus (abstract, system 10) comprising: an electromagnetic radiation (EMR) source configured to generate an EMR beam (abstract, device 950); a robotically controlled arm designed to repeatedly pass the EMR beam over a treatment surface (robotic arm/positioning apparatus 900, Para. 0079); a device mounted on the robotically controlled arm that directs the EMR beam and an airflow to a treatment area on the treatment surface (device 950, Para. 0081); and a controller configured to control an amount of energy being delivered by the EMR beam to the treatment area (abstract) such that once the subcutaneous tissue, positioned, beneath the treatment surface, has reached a target temperature range, the amount of energy being delivered to the subcutaneous tissue on subsequent passes of the EMR beam over the treatment area is less, so as to maintain the subcutaneous tissue within the target temperature range (Para. 0084 discusses returning to a treatment area and needing less energy (achieved by a higher scanning speed rate) to return the target to the appropriate temperature). 

Regarding Claim 18, Daly teaches the apparatus of Claim 17, further comprising an air system having a source of air and a cooling system for directing a volume of air at a target velocity sufficiently enough to provide impingement cooling on a treatment surface from the source of air to a treatment area (Para. 0005).

Regarding Claim 19, Daly teaches the apparatus of Claim 17, further comprising a sensor array having at least one of a skin temperature sensor, an air-cooling temperature sensor (Para. 0005, Examiner notes that what the sensor is detecting is merely intended use, as there is no structural difference required between the two), a location sensor (Para. 0097, position sensors 1711), and a proximity sensor (Para. 0097, position sensors 1711).

Regarding Claim 21, Daly teaches the apparatus of Claim 19, wherein the device that directs the EMR beam is moved in a treatment zone including the treatment area (Para. 0077).

Regarding Claim 22, Daly teaches the apparatus of Claim 21, wherein, when the temperature of the skin of the treatment area exceeds a maximum surface temperature, the EMR source stops generating the EMR beam while the device continues moving in the treatment zone and the airflow continues to the treatment zone (Para. 0113). 

wherein the EMR source restarts the generation of EMR and the device directs the EMR beam to the treatment zone when the skin temperature falls below a maximum surface temperature (Para. 0113). 

Regarding Claim 26, Daly teaches the apparatus of Claim 22, further comprising a computing device and a user interface wherein the computing device is electrically connected to the user interface and to the sensor array and wherein the computing device controls the EMR source and the movement of the device (Para. 0038).

Regarding Claim 30, Daly teaches an aesthetic apparatus (abstract, system 10) comprising: an electromagnetic radiation (EMR) source to generate an EMR beam (abstract, device 950); a delivery device for directing the EMR beam and an airflow to a treatment area within a treatment zone and being moveable within the treatment zone (Para. 0090, positioning device 950); a temperature sensor configured to measure the temperature of a surface of the treatment zone (temperature sensor 1001, Para. 0108); wherein the delivery device is designed to continue directing the EMR beam to the treatment area while keeping the surface temperature of the treatment zone below a maximum surface temperature during a first pass (Para. 0082); wherein an amount of energy delivered by the EMR beam on a subsequent pass of the EMR beam over the treatment area is less (Para. 0084); and wherein the delivery device is further designed to discontinue the EMR beam in the treatment zone when the surface temperature of the treatment zone exceed the maximum surface temperature while maintaining the cooled air flow and while maintaining the movement of the delivery device within the treatment zone (Para. 0082 discusses moving the energy device away from an area after a given time, the given time set to heath the subcutaneous tissue to a given temperature, and the device returning to 

Regarding Claim 31, Daly teaches the apparatus of Claim 30, further comprising a lens for collimating the EMR beam; and a refractive diffuser for transforming the collimated EMR beam into a rectangular EMR beam to produce a uniform energy distribution for uniform tissue heating (Para. 0085 and Para. 0100).

Regarding Claim 32, Daly teaches the apparatus of Claim 30, further comprising a computing device and a user interface wherein the computing device is electrically connected to the user interface and to the temperature sensor, wherein the computing device controls the EMR source and the movement of the delivery device (Para. 0038).

Regarding Claim 33, Daly teaches the apparatus of Claim 30, wherein the delivery device continues directing the EMR beam in the treatment zone when the surface temperature of the treatment zone is less than the maximum surface temperature (Para. 0082). 

Regarding Claim 36, Daly teaches the apparatus of Claim 30, further comprising a sensor array having at least one of a skin temperature sensor, an air-cooling temperature sensor (Para. 0005, Examiner notes that what the sensor is detecting is merely intended use, as there is no structural difference required between the two), a location sensor (Para. 0097, position sensors 1711), and a proximity sensor (Para. 0097, position sensors 1711).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20180140866 awarded to Daly et al, hereinafter Daly, in view of AMS “Color Sensors and Proximity Detection” cited in the PTO-892. 
Regarding Claim 20, Daly teaches the apparatus of Claim 19, as set forth in the rejection to Claim 19 above. Daly does not teach wherein the device further comprises a blocking filter to filter light that reaches the proximity sensor to increase accuracy of laser detecting for proximity of the apparatus to the skin. 
However, Daly does teach the usage of a proximity sensor (Para. 0007, Lines 38-43, “In some embodiments, the apparatus is configured to receive the signal from the controller responsive to feedback received at the controller from the sensor, wherein the sensor includes a position sensor, the feedback including position data indicating a position of the device relative to the treatment area, wherein the at least one adjusted operating condition is a position of the device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daly’s proximity sensor to include the blocking filter, as blocking filters are known components of proximity sensors, and it is within the skill of an artisan to choose a specific sensor for the specific purpose of a given device (https://ams.com/documents/20143/36005/TCS3772_FS000111_1-00.pdf/c4fe790c-7faf-6b1f-3ae8-ada40622b2b6). Therefore, Claim 20 is unpatentable over Daly.

Regarding Claim 29, modified Daly makes obvious the apparatus of Claim 28, as set forth in the rejection to Claim 28 above. Daly does not teach further comprising an alignment light positioned on the device wherein the alignment light is aligned with a corner prior to registering each corner of the first treatment zone (103, Para. 0079 discussing mapping of treatment areas).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Daly, i.e. to use an alignment light as a positioning device, as it is within the skill of an artisan to choose a specific sensor to align the device as needed for the device (https://onlinelibrary.wiley.com/doi/pdf/10.1002/9783527671595.app1). Therefore, Claim 29 is unpatentable in view of Daly 

Claims 23, 25, 27, 28, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20180140866 awarded to Daly et al, hereinafter Daly.
Regarding Claim 23, Daly teaches the apparatus of Claim 22, as set forth in the rejection to Claim 22 above. Daly does not teach wherein the maximum surface temperature is 43 C.
However, Daly does teach the usage of the EMR machine at 43 C for the purposes of treating subcutaneous fat (Para. 0101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daly, i.e. by operating at a maximum temperature of 43 C, as it is within the skill of an artisan to choose a temperature necessary for treatment, and discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233]. Therefore, Claim 23 is unpatentable over Daly. 

Regarding Claims 25 and 34, Daly teaches the apparatuses of Claims 22 and 30, as set forth in the rejections to Claims 22 and 30 above. Daly does not teach wherein the EMR source restarts the generation of EMR and the device directs the EMR beam to the treatment zone ten seconds after stopping generation of the EMR beam. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daly, i.e. by restarting the beam after 10 seconds, as discovering optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233]. Therefore, Claim 25 is unpatentable over Daly. 

Regarding Claims 27 and 35, Daly teaches the apparatuses of Claim 26 and 30, as set forth in the rejections to Claims 26 and 30 above. Daly does not teach wherein a boundary of the treatment zone is set by moving the device to a first corner of the treatment zone and registering the first corner, moving the device to a second corner of the treatment zone and registering the second corner, moving the device to a third corner of the treatment zone and registering the third corner, and moving the device to a fourth corner of the treatment zone and registering the fourth corner, wherein registering a corner is effected through the user interface.
However, Daly does teach the mapping of a treatment zone (Para. 0079), and a rectangular treatment zone (Para. 0100). Further, the term “set” in the claim(s) may be interpreted as intended use.  Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daly, i.e. by mapping the boundaries of the treatment zone above, as 

Regarding Claim 28, modified Daly makes obvious the apparatus of Claim 27, as set forth in the rejection to Claim 27 above. Daly further teaches wherein the corners of the first treatment zone are determined through the use of a template (Para. 0079, Lines 13-15, “The six degrees of freedom of the positioning apparatus 900 can advantageously be used to follow the targeted patient's body shape and match the treatment zone desired”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792